Citation Nr: 0529772	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  01-06 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for a psychotic disorder.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from May 1974 to November 
1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of December 1999 and May 
2000 which denied the veteran's request to reopen a 
previously denied claim for service connection for a 
psychotic disorder.  The Board remanded the claim for 
additional development in May 2004.  The case is now ready 
for appellate review.  


FINDINGS OF FACT

1.  In July 1975, the RO denied service connection for 
paranoid type schizophrenia.  The veteran appealed, but the 
denial of the claim was confirmed by the Board in October 
1977.  

2.  In a decision of January 1998, the Board determined that 
no new and material evidence had been presented to reopen the 
claim for service connection for a psychotic disorder.  

3.  Evidence submitted since the Board's January 1998 
decision is cumulative and redundant, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The Board's decision of January 1998 which confirmed the 
prior denial of service connection for a psychotic disorder 
is final.  38 U.S.C.A. § 7104 (West 2002).

2.  New and material evidence has not been submitted since 
the Board's January 1998 decision, and the claim of service 
connection for a psychotic disorder is not reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  
The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

The Board finds that the VA's duties under the law and 
implementing regulations have been fulfilled.  In Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), the Court held, in part, 
that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that supports to the claim.  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The veteran was 
provided adequate notice as to the evidence needed to reopen 
and substantiate his claim.  The Board concludes the 
discussions in the rating decisions, the statement of the 
case (SOC), the supplemental statements of the case (SSOCs) 
and letters sent to the veteran informed him of the 
information and evidence needed to substantiate the claim and 
complied with the VA's notification requirements.  The SOC 
and SSOCs included summaries of the evidence which had been 
obtained and considered.  The SOC and SSOCs also included the 
requirements which must be met to reopen a claim for service 
connection.  The basic elements for establishing service 
connection have remained unchanged despite the change in the 
law with respect to duty to assist and notification 
requirements.  The communications, such as a letter from the 
RO dated in May 2004 provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The letter from the RO in May 2004 
specifically advised that "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  Thus, 
the fourth element is satisfied.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

The Board notes that in Mayfield, the Court noted, citing 
Pelegrini II, that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim.  
A VCAA notice was not provided to the appellant before the RO 
decision regarding the claim for benefits.  However, in 
Mayfield the Court noted that an error in the timing of the 
notice is not per se prejudicial and that to prove prejudice, 
the appellant had to claim prejudice with specificity.  In 
the present case, the Board finds that there was no prejudice 
to the appellant.  The Court in Mayfield noted that there 
could be no prejudice with an error in the timing of the VCAA 
notice if its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
the claim, was satisfied.  In other words, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  That is 
what was done in the present case.  The appellant was given 
the VCAA notice letter and was given an ample opportunity to 
respond.  The appellant has not claimed any prejudice as a 
result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO obtained all relevant evidence identified 
by the veteran.  The record includes his service medical 
records and post service treatment records.  The veteran has 
had a hearing.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).




II.  Background

In a July 1975 rating decision, the RO denied service 
connection for paranoid type schizophrenia.  The veteran 
appealed that determination to the Board.  The Board remanded 
the case for additional development of evidence in September 
1976.  In an October 1977 decision, the Board denied service 
connection for schizophrenia.  The evidence of record at that 
time consisted of the service medical records, and pre-
service and post-service medical records.  

The pre-service medical evidence included records showing 
that the veteran had been hospitalized from September to 
November 1973 for psychotic symptomatology.  It was noted 
that he reported delusions such as being persecuted by 
criminal organizations through bugged telephones.  His 
hospitalization was characterized by outbursts of violence.  
The disorder was treated with large doses of antipsychotic 
medication including phenothiazine and Thorazine.  The 
diagnosis was paranoid psychotic episode.  

The previously considered service medical records reflected 
that in October 1974 a medical board determined that the 
veteran had paranoid type schizophrenia which existed prior 
to service and was not aggravated by service.  

A post service VA treatment record dated in November 1974 
reflected an impression of schizophrenia.  

In the October 1977 decision, the Board reviewed the evidence 
and found that pre-service records clearly and unmistakably 
showed that schizophrenia existed prior to service, and 
concluded that the presumption of soundness had been 
rebutted.  The Board further found that the disorder had not 
increased in severity during service.   Accordingly, the 
Board denied the claim.  

The veteran subsequently sought to reopen his claim of 
service connection for a psychiatric disorder on several 
occasions.  The RO confirmed the denial of the claim in a 
decision of August 1993 and again in March 1995.  The veteran 
perfected an appeal, but in a decision of January 1998 the 
Board concluded that no new and material evidence had been 
presented to reopen the claim.  The additional evidence which 
was considered at that time included numerous additional post 
service medical records showing treatment for a psychiatric 
disorder.  Also of record was the report of a VA psychiatric 
examination conducted in November 1982 which reflected a 
diagnosis of affective disorder, bipolar.  Various lay 
statements dated in 1993 from former employers and others 
were also presented.  A statement dated in October 1993 from 
an attorney indicated that he handled legal matters for the 
veteran in the early 1970's and found him to be mentally 
competent during that time period.  

Also considered was testimony presented by the veteran at a 
hearing held at the RO in May 1996.  The veteran testified 
that although he had been hospitalized prior to service, he 
was symptom free upon entrance to service.  He recounted that 
he worked as a bank teller prior to service and was 
responsible for handling large amounts of money.  He further 
testified that he was given extra duties during basic 
training and this resulted in a psychiatric hospitalization 
during service.  He also testified that he had continued to 
receive treatment since service and had never been able to 
hold down a job.  

In the decision of January 1998, the Board noted that the 
additional evidence which had been received did not tend to 
show that the veteran's psychotic disorder had been incurred 
in or aggravated by service.  Specifically, the Board noted 
that there was no medical evidence rebutting the preexistence 
of a psychotic disorder, or showing that the preexisting 
disorder increased in severity during service. 

In July 1999, the veteran again requested that his claim be 
reopened.  The RO denied that request, and the veteran 
perfected this appeal.  The additional evidence which has 
been presented includes additional post service medical 
treatment records demonstrating that the veteran has a 
psychotic disorder.  For example, a VA treatment record dated 
in February 1998 reflects that the diagnoses included 
schizoaffective disorder, current episode manic without 
psychotic features.  

The veteran testified before a hearing officer at the RO in 
December 2001.  The testimony was to the effect that his 
hospitalization before service was due to drinking a lot of 
martinis and using drugs.  He said that upon entering service 
he was "gung ho" and was initially appointed to be a 
platoon leader.  He recounted that the drill sergeant later 
became prejudiced against him and brought charges against 
him.  The essence of the testimony was that his experiences 
in service caused him to develop his current mental problems.  

III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently with 
notation or discovery during service of such residual 
conditions (scars; fibrosis of the lungs; atrophies 
following disease of the central or peripheral nervous 
system; healed fractures; absent, displaced or resected 
parts of organs; supernumerary parts; congenital 
malformations or hemorrhoidal tags or tabs, etc.) with no 
evidence of the pertinent antecedent active disease or 
injury during service the conclusion must be that they 
preexisted service.  Similarly, manifestation of lesions or 
symptoms of chronic disease from date of enlistment, or so 
close thereto that the disease could not have originated in 
so short a period will establish pre-service existence 
thereof.  Conditions of an infectious nature are to be 
considered with regard to the circumstances of the infection 
and if manifested in less than the respective incubation 
periods after reporting for duty, they will be held to have 
preexisted service.  In the field of mental disorders, 
personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration 
or other psychiatric symptomatology shown to have existed 
prior to service with the same manifestations during 
service, which were the basis of the service diagnosis, will 
be accepted as showing pre-service origin.  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation. 38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  

When a claim has been disallowed by the RO or the Board, it 
may not thereafter be reopened unless new and material 
evidence is submitted. 38 U.S.C.A. §§ 5108, 7104, 7105.  
According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits. Evans v. Brown, 9 Vet. App. 273 
(1996).  In this case, the last final decision of record was 
the January 1998 Board decision.

The Board notes that the applicable regulation defines new 
and material evidence as evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156(a).  Some evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability and is, therefore, new 
and material.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  

Significantly, nothing in the VCAA requires the VA to reopen 
a claim that has been disallowed except when new and material 
evidence has been secured and presented.  See 38 U.S.C.A. 
§ 5103(f).  The Board notes that the legal standard of what 
constitutes "new and material" evidence was recently amended.  
This amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001. 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001).

The evidence added to the record since the final January 1998 
rating decision is cited above.  The additional testimony 
provided by the veteran essentially duplicates his previously 
considered testimony.  The veteran's contentions that he was 
subjected to stressful circumstances during service are 
cumulative and duplicative of his contentions of record at 
the time of the January 1998 rating decision.  The contention 
that he was not psychiatrically impaired upon entrance into 
service is not new, as the appellant had asserted such at the 
time of the previous rating decisions.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  In addition, as the 
veteran is not shown to possess the appropriate medical 
expertise and training to competently offer an opinion as to 
the etiology of a current disability, any statements 
purporting to do so cannot constitute material evidence. See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  For these 
reasons, the unsupported testimony, does not serve as a 
predicate to reopen a previously disallowed claim under the 
facts of this case. See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  Lay persons are not competent to give a medical 
opinion as to diagnosis or causation.  Therefore, these 
statements are not new and material evidence, see Vargas-
Gonzalez v. West, 12 Vet. App. 321 (1999), and are 
insufficient to reopen the claim. See Savage v. Gober, 10 
Vet. App. 488 (1997); Moray.

With regard to the newly submitted medical evidence, the 
Board notes that it was already established at the time of 
the previous decisions that the veteran had a psychotic 
disability.  The additional medical evidence does not reflect 
any medical opinion relating a current psychotic disorder to 
service.  Therefore, the newly submitted medical evidence 
does not bear directly and substantially on the question of 
whether a current psychotic disorder is related to service, 
and this evidence cannot be deemed "material" for purposes of 
reopening the veteran's claim.

For the foregoing reasons, the Board finds that the 
additional evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 
38 C.F.R. § 3.156.  The evidence is cumulative and redundant 
with respect to previously considered evidence.  Accordingly, 
the Board concludes that new and material evidence has not 
been submitted since the Board's January 1998 decision, and, 
the claim of entitlement to service connection for a 
psychotic disorder is not reopened.


ORDER

New and material evidence has not been submitted since the 
January 1998 Board decision and the claim of service 
connection for a psychotic disorder is not reopened.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


